Citation Nr: 0506544	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  98-19 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of injury to the low back with myositis, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to October 
1973.

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating decision rendered in June 1998 by the 
Department of Veterans Affairs (VA) Regional Officer (RO) in 
Waco, Texas.

This case was previously before the Board, in April 2000 and 
August 2003, when it was remanded for further development, to 
include examination by the appropriate specialists and 
opinions on the veteran's employability.  In addition, 
clarification was requested as to whether any employability 
was the result of the service-connected lower back disability 
as opposed to intervening, post-service work-related 
industrial injuries.  Finally, remand was required to provide 
notification of changes in the regulations governing the 
evaluation of spine disabilities, and to allow the RO to 
determine whether the new or the old regulations were more 
beneficial to the veteran.  The case is now again before the 
Board.

During the pendency of the appeal for an increased evaluation 
for the service-connected lower back disability, the RO 
granted an evaluation of 40 percent, effective in December 
1997, in a June 2001 rating decision.  However, as this 
increased rating does not constitute a full grant of all 
benefits possible for the veteran's service-connected low 
back injury residuals with myositis, and as the veteran has 
not withdrawn his claim, the issue concerning entitlement to 
an increased rating for this disability is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

As will be explained below, by this decision, the Board is 
granting entitlement to a 60 percent evaluation for the 
service-connected lower back disability under Diagnostic Code 
5293.  The Board is remanding the issue of entitlement to an 
evaluation over and above the 60 percent that may be awarded 
pursuant to consideration of other diagnostic codes, 
including the structural abnormality of a shortened leg, and 
other neurological manifestations that are not prohibited 
under 38 C.F.R. § 4.14, in keeping with the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in Esteban v. 
Brown, 6 Vet. App. 259 (1994) and AB.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating and TDIU claims addressed 
in this decision.

2.  The veteran's service-connected residuals of low back 
injury with myositis are manifested by pronounced 
symptomatology.

3.  Service connection is in effect for the residuals of low 
back injury with myositis, evaluated by this decision as 60 
percent disabling.  The total combined rating is 60 percent.

4.  The veteran's report of discharge shows that he was in 
the military only a few months before being discharged due to 
physical disability.  He attained no more than the rank of 
seaman recruit, and no military occupational specialty (MOS) 
was identified.

5.  Documents obtained from the Social Security 
Administration reflect that the veteran completed 8th grade 
prior to active service, and obtained his GED while in the 
service.  Following active service, he worked as a security 
guard, farm hand, and a laborer prior to being found disabled 
in June 1988.  He has been found to be unemployable since.

6.  The veteran has no other specialized training or 
education.

7.  The veteran's service connected disability renders him 
unable to secure or follow a substantially gainful 
occupation.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 60 
percent for the residuals of low back injury with myositis 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.130 (2004), 
Diagnostic Code 5293 (prior to 2003).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155, 5107 
(West 2000); 38 C.F.R. § 3.321, 3.340, 3.341, 4.16, 4.18 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board notes that the RO failed to comply with the August 
2003 remand in that the examination provides an insufficient 
basis upon which to adequately evaluate all the 
manifestations of the veteran's lower back disability.  
Notwithstanding, the Board finds it may grant the veteran's 
claim for an increased evaluation for his service connected 
lower back disability, and is assigning a 60 percent 
evaluation, which is the highest evaluation afforded under 
the diagnostic code-both the old and the new regulations.  
In addition, the Board is remanding for further consideration 
the issue of entitlement to an evaluation over and above the 
60 percent that may be awarded pursuant to consideration of 
other diagnostic codes, including the structural abnormality 
of a shortened leg, and other neurological manifestations 
that are not prohibited under 38 C.F.R. § 4.14, in keeping 
with Esteban, supra.  Because the Board is awarding TDIU, the 
maximum benefit allowed under the diagnostic code by law, and 
remanding for further development and consideration the issue 
of whether any other manifestations may be separately 
compensated, no additional evidence is required to make a 
determination as to these issues, and, hence, any failure to 
comply with VCAA requirements as to these issues would not be 
prejudicial to the veteran.  See    38 C.F.R. § 3.012, 
3.156(a), 3.159, and 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

The records reflect that the veteran was awarded service 
connection for a disability described as myositis of the 
lumbar spine by rating decision dated in March 1976.  

Records then showed that the veteran had sustained inservice 
injury to his lower back in a fall during basic training.  
The veteran had sustained injury to his back prior to 
enlistment, but reinjury aggravated the pre-existing 
condition to the degree that separation was determined 
necessary.  A report of VA examination dated in March 1976 
noted complaints of intermittent lower back pain without the 
need for prescribed medication, corset or brace, and no 
radiation into the legs.  The veteran was observed to present 
as ambulatory and, at 73 inches in height, he was noted to 
weigh 220 pounds.  He could bend over and touch his toes by 
bending at the knees, but would not bend his spine beyond 5 
degrees in extension or lateral bending.  Reflexes and 
sensation in the lower extremities were found to be normal.  
No muscle weakness or atrophy was evidenced, and straight leg 
raising was negative.  Results of X-rays reflected good 
general alignment of the lumbar spine with well preserved 
intervertebral intervals absent degenerative changes.  The 
examiner diagnosed myositis, paravertebral, lumbar, 
aggravated by activity but otherwise manifested by minimal 
impairment.

The RO assigned a 10 percent evaluation under Diagnostic Code 
5021, effective in January 1976, which is the month in which 
the veteran's claim to reopen the issue of service connection 
for a lower back disability was received.

A subsequent report of VA examination, dated in June 1982, 
shows complaints of almost permanent lower back pain 
aggravated by walking, standing, bending over, or lifting 
heavy objects and, at present, reported immediate complaints 
of pain radiating into the posterior aspect of the veteran's 
left thigh.  The veteran was noted to weigh 245 pounds.  The 
examiner described the inservice fall with greater detail, 
noting the records reflected X-ray evidence of fracture, but 
it is not clear where this information was obtained.  The 
examiner noted objective observations of scoliosis of the 
lumbar spine with concavity to the right, spasm of the 
paravertebral muscles, and pain on percussion of the spinous 
processes of the lumbar spine.  Range of motion of the lumbar 
spine was recorded at 80 degrees forward flexion, 20 degrees 
extension, 30 degrees bilateral flexion, and 20 degrees 
bilateral rotation.  All movements were noted to be painful.  
The veteran was found to be able to walk on his heels and the 
tips of his feet, but with pain.  Deep tendon reflexes were 
measured at 2+ and relative, bilaterally, and straight leg 
raising was negative, bilaterally.  However, the examiner 
noted sensory deficit in the lower limbs, and found that the 
right lower limb was 1/2 inch shorter than the left.  Further 
neurological testing was requested for possible lumbar nerve 
root compression, but the results revealed no abnormalities.  
Results of X-rays reflect no evidence of fracture or 
dislocation.  Interspaces were normal in height, and no 
significant degenerative change was present.  The pelvis did 
show an upward tilt suggestive of left leg shortening.  The 
examiner diagnosed post-traumatic degenerative arthritis of 
the lumbosacral spine with concomitant muscle imbalance and 
tilting of the pelvic bones.

The RO assigned a 20 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective in January 1982.

In August 1984, the RO received private medical records that 
referenced a post-service work-related lifting injury 
sustained in December 1983, which was understood to be in the 
same general area as the inservice injury.  Treatment and 
evaluation records show that he was diagnosed with low back 
sprain, and that he was restricted from work until January 
1984, at which time he was restricted to lifting less than 35 
pounds for 6 months.  However, he was subsequently found to 
require further treatment including the prescription of 
Darvocet, and his return to work was delayed until March 
1984.  A private physician noted in February 1984 that the 
veteran's failure to improve after 3 months indicated that 
the soft tissue tear represented by the history of sudden 
burning pain must be of greater significant than a minor 
strain.  Facet injections and a bone scan were recommended.  
The results of the bone scan, completed in February 1984, 
reflected normal radionuclide distribution throughout the 
skeletal system.  A follow up report suggested pain 
rehabilitation.  Disability compensation was awarded.

In June 1984, the veteran underwent further VA examination.  
The examiner noted that the veteran weighted 277 pounds and 
complained of constant pain, stiffness, and an inability to 
stand for long periods of time.  Treatment, including 
injections and Darvocet, relieved some of the pain but not 
the stiffness, which persisted.  The examiner objectively 
observed the veteran to wear a back brace and to have mild 
scoliosis and mild low paravertebral tenderness.  Range of 
motion measurements were recorded at 85 degrees forward 
flexion, 20 degrees extension, 30 degrees bilateral lateral 
flexion and 25 degrees bilateral rotation.  Left straight leg 
raising was 70 degrees on the left and 65 degrees on the 
right.  The report reflects a diagnosis of traumatic 
lumbosacral strain.

A private report of computed tomography (CT) scan with 
sagittal plane reconstruction in January 1984 revealed the 
following results:  marginal stenosis at the upper portion of 
L4 with otherwise normal canal, mild degree facet arthrosis 
at L5, and grade II bulge of the annulus at L5-S1 with 
possible nerve root compression.  Subsequent CT scan was 
conducted in August 1984 and evidenced mild midline bulging 
annulus at L4 and bulging annulus or disc protrusion midline 
and left at L5 was detected.  The examiner also noted 
degradation of images in the lower lumbar spine, which were 
opined to be due to the large size of the patient.  

Based on this evidence, the RO issued a rating decision in 
October 1984 in which it confirmed and continued the 20 
percent evaluation assigned the residuals of back injury to 
the lumbar spine with myositis.  However, a 40 percent 
evaluation was assigned to the clinical manifestations of 
disc deformity, L5-S1 with nerve root compression, which the 
RO determined to be the residuals of the on-the-job injury 
and therefore not service connected.

The veteran did not appeal the decision, essentially, to 
decline service connection for the clinical manifestations of 
disc deformity at L5-S1.

In December 1984, the veteran submitted additional private 
medical evidence indicating that he suffered an additional 
industrial back injury in July 1984, and had undergone 
anterior lumbar fusion in October 1984 for treatment of 
lumbar radicular syndrome associated with isolated disc 
syndrome.  These records also show that the veteran wore a 
brace and used a cane to ambulate or crutches as necessary to 
alleviate pain on weightbearing to the right.  Results of 
X-rays conducted in August 1984 showed no fracture, 
dislocation, spondylolysis or spondylolisthesis.  In November 
1984, he was reported to be doing well with good X-rays 
showing bone graft in position and a well-healed wound.

In October 1985, the veteran underwent a special VA 
orthopedic examination.  The examiner noted that the claims 
file had been reviewed in conjunction with the examination, 
and reported a history of 2 pre-service back injuries; the 
inservice fall and injury with minimal fracture of lumbar 
vertebrae and transverse processes requiring hospitalization 
of 7 days and discharge; and post-service back injury in June 
1984 with anterior diskectomy and arthrodesis in October 1984 
of L4-L5 and L5-S1; and, finally, facet injection in 
September 1985.  The veteran complained of low back pain 
radiating down the anterolateral aspect of the right thigh, 
anterior aspect of the right calf, and the dorsum of the 
right foot to the great toe, aggravated by damp weather, 
lifting, bending, sitting, driving, standing, walking and, 
sometimes, coughing.  Treatment, including heating pads, ice 
packs, ultrasound, and a TENS unit, has not provided relief.  
The examiner objectively observed the veteran to weight 290 
pounds, to wear a lumbosacral corset, and to ambulate with a 
cane, favoring the lower right extremity.  Total thoracic 
excursion was 2-1/4 inches.  There was tenderness over the 
lumbosacral spine at L2-L3, L3-L4, L4-L5, and L5-S1, and mild 
tenderness over the right sciatic notch with mild 
paravertebral lumbar muscle spasm bilaterally.  

Range of motion in the spine measured 45 degrees forward 
flexion, 10 degrees extension, 20 degrees bilateral lateral 
extension, and 45 degrees bilateral rotation.  Straight leg 
raising was normal, bilaterally, in the sitting position.  
However, measurements of the lower extremities showed 
atrophy, the proximal 1/3 of the right thigh measuring 29-1/2 
inches in circumference to 29-3/4 inches on the left, and 18 
for the maximum circumference of the right calf to 17-3/4 on 
the left.  There was no evidence of fasciculations.  Femoral 
pulses were normal, but pedal pulses were faint.  There was a 
1+ dependent cyanosis in both feet.  Patellar reflexes were 
2+, bilaterally, and Achilles reflexes were absent, 
bilaterally.  There was no clonus or motor weakness, 
including the extensor hallucis longus of booth feet.  The 
veteran was not able to walk on the tiptoes or heels of 
either foot.  Results of X-rays reflected findings of minimal 
narrowing of the L4-L5 and L5-S1 disc interspaces with some 
calcific densities at the anterior and mid portion of the 
interspaces, which were opinied to be likely post-operative 
in nature (no films were available for comparison).  
Remaining disc interspaces were found to be normal with 
minimal scoliosis of the lower lumbar spine with convexity to 
the left.  The examiner diagnosed marked obesity and 
residuals of back injury existing prior to enlistment, 
aggravated during brief two month military service, on the 
job re-injury, and status post anterior diskectomy and 
arthrodesis of L4-L5 interspace, L5-S1 interspace with 
resultant pseudarthrosis of L4-L5 and fusion of L5-S1 
interspace.  The examiner noted that few, if any, objective 
findings of nerve root compression in the lumbosacral spine 
were found.

In a May 1986 Board decision, it was determined that an 
evaluation greater than 20 percent for the back disorder had 
not been met.  In arriving at this decision, the Board 
referred to the representative's argument in March 1985 that 
the evidence demonstrated that the veteran had been treated 
continuously since December 1983, and that he presented with 
an intervertebral disc syndrome which could not be adequately 
disassociated from the earlier residuals of the inservice 
lower back injury.  Without holding either in favor of or 
against the RO's decision in this regard, the Board found 
that the entire back disability picture, notwithstanding, did 
not approximate the criteria for the higher evaluation, as 
significant nerve root compression was not demonstrated on 
objective findings of impairment shown by the most recent VA 
examinations.  

In January 1987, the veteran submitted private medical 
evidence dated from January through November 1986 and 
documented another on the job lifting injury, in January 
1986.  The records report recent myelogram results evidencing 
anterior interbody fusion at L4-L5-S1 with non filling of the 
S1 nerve root on the right and slight symmetrical change in 
the L5 nerve root sheathes bilaterally.  Physical examination 
of the veteran was reported to reveal stocking numbness in 
the right leg from groin and buttock to foot, make/break 
weakness of the right leg, and straight leg raising at 50 
degrees on the right and 60 degrees on the left in July 1987.  
The veteran was noted to weight 277 pounds, and he was 
advised to lose weight.  Treatment records show that he 
attempted to comply, with some success.  Chronic pain 
treatment was also suggested with pharmacotherapy and group 
psychotherapy.  Further surgery, however, was not considered 
to be a favorable option.  

VA treatment records note that the veteran underwent 
neurological examination in June 1987, in conjunction with 
hospitalization for possible pulmonary embolus.  He reporting 
taking Motrin and Tylenol 3, and wore a TENS unit, and was 
observed to walk with a cane and to ambulate by wheelchair.  
Results were found to be within normal limits for build, 
tone, and strength in upper and lower extremities, absent 
fasciculations or involuntary movements.  Further orthopedic 
and neurological testing was recommended to rule out 
radiculopathy.  The examiner noted findings of decreased 
dermatomal distribution in the right lower extremity with 
global anesthesia in the right thigh.  Strength was 
diminished (4 of 5) in the extensor hallucis longus and 
gastroc muscles on the right, as compared to the left, and 
reflexes were equal, bilaterally, at the knees but 2 on the 
right and 3 on the left at the ankles.  Straight leg raising 
was positive on the right in the supine position, but 
negative, bilaterally, in the sitting position.  Range of 
motion in the spine was measured at 45 degrees forward 
flexion and 5 degrees extension.  Toe walk was accomplished 
but with severe lower back pain.  The examiner diagnosed 
chronic pain syndrome.  

In December 1987, the veteran underwent VA examination for 
obesity.  The examiner noted the veteran weighted 280 pounds.  
He presented in a wheelchair, unable to walk or stand 
secondary to back injury.  The examiner observed the veteran 
to be a large framed, large individual at 73 inches tall.  
The veteran was unable to stand without assistance; and, 
therefore, the examiner concluded, he was unable to exercise.  
The examiner further opined that the veteran's weight, while 
on the obese side of normal, would not be considered, under 
any circumstances, to be morbidly obese.  In the veteran's 
current status of being unable to exercise, there was nothing 
particularly remarkable about his weight, the examiner 
stated.  The veteran could carry 215 to 225 pounds without 
being considered obese at all.  The examiner diagnosed the 
veteran as slightly overweight.

In the same month, the veteran also underwent further VA 
examination for his back.  The report shows subjective 
complaints of progressive weakness on the right with a dead 
feeling in the right lower extremity.  The veteran reported 
needing to use a wheelchair the last six months, with use of 
crutches before.  The examiner reported objective 
observations of extreme pain on moving from the wheelchair to 
the examination table and back, due to pain and weakness in 
the left leg.  The examiner further noted that the veteran 
could not stand without support for more than a few seconds 
without complaining of pain and a strange feeling on the 
right leg.  He stood leaning forward and to the left, to 
avoid putting any weight on the right leg, and walked with 
support, dragging the right leg.  Examination of the spine 
showed significant lumbar vertebral tenderness and 
paravertebral muscle spasm, but no obvious kyphosis or 
scoliosis.  Range of spine motion was markedly limited due 
pain.  Straight leg raising elicited severe lumbosacral pain 
at 20 degrees on the right and 45 degrees on the left.  
Neurological examination of the lower extremities revealed 
impaired touch, pinprick, and position sense in the entire 
right lower extremity; and the root foot, especially the 
toes, was cool to the touch.  Power in the right lower 
extremity was also reduced.  The veteran could move against 
gravity but not against mild resistance.  Yet, no wasting of 
muscle was found.  Deep tendon reflexes showed slight 
increased knee and ankle jerk on the right, but was within 
normal limits on the left.  Right plantar reflexes were 
equivocal and flexor on the left.  Results of X-rays taken in 
conjunction with the examination evidenced no acute disease 
or interval change from 3 months prior.  The examiner 
diagnosed chronic lumbosacral sprain and disc disease with 
nerve root compression of the right lumbosacral plexus, 
causing moderately severe disability.  Further neurological 
evaluation was recommended.

In July 1988, the veteran's representative forwarded 
documentation from the Social Security Administration (SSA) 
indicating that the veteran was eligible for disability 
benefits.  

In December 1990, a Board decision confirmed and continued 
the 20 percent evaluation assigned the service connected 
residuals of back injury with myositis of the lumbar spine, 
noting that service connection for the disc deformity in the 
lumbosacral spine are with resulting neurological 
symptomatology had specifically not been service-connected.  

In March 1991, the veteran underwent VA examination for his 
lower back disability.  The examiner noted the veteran 
presented with complaints of pain in his back and both legs, 
and presented wearing a TENS unit.  The examiner recorded 
objective findings of negative straight leg raising, 
bilaterally, absent muscle spasm.  Ankle jerk and knee jerk 
measured 2+ and 1+, respectively, bilaterally.  Circumference 
of the calves measured 44 centimeters, bilaterally.  
Circumference of the thigh measured 55-1/2 centimeters on the 
left as compared to 56-1/2 centimeters on the right.  The 
veteran either could not or would not participate in range of 
motion testing.  The examiner recorded an opinion of negative 
objective low back examination with post anterior interbody 
fusion.  However, results of X-rays taken in conjunction with 
the examination reflected findings of narrowing in the 
lumbosacral disc space with associated L4-L5 spurs, 
compatible with degenerative disc disease, and lesser 
degenerative disc changes at the L4 level.

In November 1997, the veteran filed a claim for TDIU, which 
the RO also interpreted as a claim for an increase in the 
evaluation of his service connected lower back disability.  
Accordingly, in January 1998, the VA proffered the veteran 
further examination to determine the nature and extent of his 
lower back disability.

The report of examination shows that the veteran presented 
able to walk on his own, but with a marked limp and 
complaints of pain in the right lower extremity.  He was 
noted to weight 350 pounds.  The examiner objectively 
observed a 7 inch scar in the left lower quadrant of the pack 
from the previous surgery.  Straight leg raising was positive 
at 20 degrees on the right and 45 degrees on the left.  The 
veteran could not sit up with his legs fully extended.  Range 
of motion in the spine was measured to be 40 degrees forward 
flexion, 10 degrees extension, 30 degrees bilateral rotation, 
and 35 degrees bilateral lateral flexion-all without any 
particular pain.  The examiner noted that there was no 
difference in neurological examination from December 1987.  
Results of X-rays conducted in conjunction with the 
examination reflect that the alignment of vertebral bodies in 
the lumbar spine was well-preserved.  Findings of moderate 
sized anterior osteophytes were present at L5-S1 with loss of 
L5-S1 disc space with adjacent end plate sclerosis and vacuum 
phenomenon consistent with degenerative disc disease.  A 
small amount of calcification is present in the L4-L5 disc 
space.  The remainder of the vertebral bodies and 
intervertebral disc spaces were noted to be unremarkable, 
absent evidence of spondylolisthesis or spondylolysis.  
Degenerative joint disease was found in the right hip.

Concerning the veteran's employability, the examiner offered 
the following:

This patient was working after he got out 
of the service and until he further 
injured his back.  So, from history, it 
would appear that the service connected 
condition did not cause the impairment of 
his ability to work.  On the other hand, 
since he has had the second injury plus 
the surgery on his back, apparently he is 
unable to work at the present time.  The 
answer then would be that the service 
connected injury did not cause him not be 
[sic] able to work, but the subsequent 
industrial injury has caused him not to 
be able to work.

In June 1998, the RO received records concerning the veteran 
from SSA.  The original decision finding the veteran unable 
to work and eligible for benefits is dated in June 1988 and 
indicates a primary diagnosis of back impairment.  No 
secondary diagnosis was then made.  The decision was 
confirmed in November 1991 and April 1997 with a primary 
diagnosis of failed fusion in November 1991 and of 
degenerative disc disease in April 1997, with a secondary 
diagnosis of obesity in both cases.

In a June 1998 rating decision, the RO confirmed and 
continued the 20 percent evaluation assigned the service-
connected residuals of back injury with myositis of the 
lumbar spine.  The RO further denied entitlement to TDIU, 
finding that the veteran's inability to work was due to the 
nonservice connected disc deformity with L5-S1 nerve root 
compression, residuals of industrial accident.  The veteran 
submitted a notice of disagreement to this rating decision 
and, in December 1998, after issuance of a statement of the 
case, timely perfected his appeal as to both issues.

In April 2000, the Board remanded the case for further 
development to include VA examination to delineate which of 
the veteran's symptomatology should be attributed to the 
service connected residuals of back injury with myositis of 
the lumbar spine, as opposed to the nonservice-connected disc 
deformity with L5-S1 nerve root compression, which were found 
to be the residuals of an industrial accident.  

The report of the resulting February 2001 VA examination is 
of record.  After indicating that the veteran's medical 
records and claims file had been reviewed, the examiner noted 
that the veteran had a history of an inservice compression 
fracture at the 10th dorsal vertebrae and fracture of the 
transfer process at lumbar 1.  After service, the veteran 
performed industrial work in the construction of plastic pipe 
and as a kiln operator in a brickyard.  He injured his back 
lifting pipe at his last place of employment, in 1985.  He 
underwent spinal surgery, which was an attempted interbody 
fusion.  The surgery was not successful, and the veteran had 
not returned to work since.  After various other types of 
treatment, including facet injections, blocks, and plain 
clinic treatment, his only current treatment was reported to 
be pain medication.  The veteran presented with complaints of 
pain with walking or standing.  The examiner observed the 
veteran to stand with a slightly flexed forward position, and 
with his weight on his left leg.  He was able to toe and heel 
walk with assistance in balance, but only for a step or two.  
He was able to get up and down from the examining table, but 
with considerable difficulty and with assistance.  Knee and 
ankle jerks were active and symmetrical, with ankle jerks 
being at 2+.  Pedal pulses were appreciated, bilaterally.  
Straight leg raising measured 60 degrees bilaterally, without 
pain to that point, from a sitting position.  Range of spine 
motion measured 20 degrees forward flexion, 5 degrees lateral 
flexion, bilaterally, and 5 degrees in extension-all 
movements with pain.  Results of X-rays taken in conjunction 
with the examination evidence normal curvature and alignment 
without vertebral compressions.  There was marked thinning at 
the L5-S1 disc space, with reactive sclerosis and osteophytes 
consistent with degenerative joint disease and prior surgery.  
Disc space narrowing was also present at L4-L5 but to a 
lesser degree.  Pedicles appeared intact.  The examiner 
diagnosed a disabling low back problem and offered the 
following opinion:

I think that the patient is unemployable.  
He apparently was able to carry on in 
active work after he left the service in 
1973 until 1985, when he had an 
industrial injury that led to back 
surgery.  The back surgery has not been 
successful and the patient has not been 
able to return to work.  He has had 
numerous types of management carried out 
since then and none of it has led to any 
sustained improvement.  I am of the 
opinion that most of his disability, in 
so far as his back is concerned, is 
related to his industrial injury in 1985.  
My only basis for having that opinion is 
that he did perform on active work, 
apparently satisfactorily, between 1973 
and 1985.  I do not see how one could 
deny that the service injury was a factor 
in his ultimate degree of disability.  I 
would think that it would be a much 
lesser factor than his industrial injury, 
but I have no way to measure exactly how 
much of his current problem is related to 
his service injury and it would be 
speculative for me to do so.  There is 
nothing on the examination that makes me 
feel able to state what part of his 
examination is due to his service injury 
and what part is due to his industrial 
injury.  However, his industrial injury 
was in the low lumbar area and his 
compression facture and transverse 
process fracture, which were identified 
in the service, were at a higher level.  
That does not mean that he could not have 
injured his low back soft tissues when he 
fell down the stairwell.  So I think the 
patient is unemployable, but I think that 
it is mainly on the basis of his 1985 
injury and this is mainly the conclusion 
that I have reached on the basis of the 
history, rather than on the basis of any 
specific physical findings.

Based on the results of this examination, in August 2001, the 
RO granted a 40 percent evaluation for the residuals of low 
back injury with myositis, under Diagnostic Code 5293.  

Most importantly within the August 2001 decision, in granting 
the benefit, the RO observed that there was no reasonable 
basis to differentiate current low back symptoms related to 
or due to the veteran's inservice low back injury, as opposed 
to those symptoms related to the post service back injury.  
Consequently, the RO advised, the service connected low back 
injury with myositis was evaluated based upon total degree of 
low back impairment.  TDIU, however, remained denied.  The 40 
percent evaluation was made effective from December 1997, 
which was the month in which the veteran's inferred claim for 
increase was received.  This evaluation has been confirmed 
and continued to the present.

In August 2003, the Board again remanded the veteran's claim 
for further development, to include examination by 
appropriate neurology and orthopedic specialists to both 
determine what symptomatology is part of the service-
connected low back disability as opposed to the nonservice 
connected disc deformity with L5-S1 nerve root compression, 
if possible, and to facilitate evaluation under the revised 
criteria.  The resultant VA examination, conducted in January 
2004 is of record.

The January 2004 VA examination report reflects that the 
veteran presented ambulatory without cane or brace, but that 
he walks slowly and with difficulty, and with a limp in the 
right leg.  He complained of constant pain radiating into his 
buttocks and the back of his right leg down to his knee.  He 
reported experiencing at least 60 days of incapacitating pain 
in the past year, and that he took Vicodin prescribed for 
pain from his private treating physician.  The examiner 
reported the veteran's weight at 449 pounds and recorded 
objective observations of tenderness to palpation in the 
lumbar spine.  Range of spine motion measured 10 degrees 
forward flexion, 10 degrees extension, and 10 degrees 
bilateral lateral flexion-all with pain.  Straight leg 
raising was positive at 45 degrees, bilaterally.  He could 
not perform the heel toe walk.  Strength in the extensor 
hallucis longus was described as modest, bilaterally.  
Reflexes in the knees and left ankle were absent, and 
measured 1+ in the right ankle.  No loss of pinprick was 
detected in the thighs, legs, or feet.  No new clinical 
testing was conducted.  The examiner diagnosed lumbar disc 
disease at L4-L5, lumbar disc surgery at L4-L5, degenerative 
joint disease of the lumbar spine, radicular paint to the 
right leg, chronic pain, and decreased range of motion of the 
lumbar spine.  In response to the request to clarify etiology 
of the manifested symptoms, the examiner offered the 
following opinion:

The question is asked is his current back 
condition related to his 1973 injury 
while he was in the service.  It is the 
examiner's opinion that he had an injury 
in 1973 and really did not have 
incapacitating trouble till 1984 after an 
industrial accident.  He had another 
industrial accident which aggravated his 
back.  It is the examiner's opinion that 
his major component of his back pain and 
radicular pain is related to his 
industrial accident.

VA and private medical records associated with the claims 
file reflect complaints of and treatment for various 
conditions, including the lower back disability.  These 
records show continued complaints of and treatment for lower 
back pain and pain radiating from his lower back to his lower 
extremities, and that the veteran continued to be prescribed 
medication for pain, including Darvocet.  In March 2004, he 
was prescribed a cane to provide balance on ambulation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains 
to limitation of motion of the lumber spine, the veteran may 
be rated using the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5286, 5289 (prior to 2003).  

In evaluating the veteran's claim, the Board notes the 
opinion proffered by the examiner in February 2001, and 
accords it significant weight.  In pertinent part, the 
examiner stated that, while he believed that most of the 
veteran's disability was related to the industrial injury 
that occurred post-service, in 1985, the examiner's only 
basis for opining this was that the veteran performed active 
work between 1973 and 1985.  The examiner continued on, 
however, to state that he does not see how one could deny 
that the service injury was a "factor" in his ultimate 
degree of disability.  A similar opinion was reached within 
the VA examination of January 2004.   

In according this opinion significant weight, the Board makes 
the following observation:

First, the RO recognized the ambiguity of the examiner's 
February 2001 opinion.  On this basis it granted the higher, 
40 percent, evaluation under Diagnostic Code 5293 to the 
service-connected residuals of low back injury with myositis, 
explaining in its decision that it is now impossible to 
discern those symptoms related to the service connected lower 
back disability from those residuals felt to be the result of 
the subsequent, non-service connected industrial injuries.

Second, the Board specifically requested clarification of 
etiology of the veteran's various lower back manifestations 
in its August 2003 remand.  This request was conveyed by the 
RO in its subsequent request for examination.  In pertinent 
part, the RO asked the examiner to provide a medical opinion 
or opinions as to whether it was as likely as not that any 
currently manifested degenerative disc disease was the result 
of, or part and parcel of (i.e., indistinguishable from) the 
service connected lower back disability with myositis.  The 
resultant, January 2004, VA examination report is devoid of 
any such clarification, although the examiner attributed the 
"major component" of the veteran's back and radicular pain 
to the post-service industrial accidents.  Yet, despite this 
assertion, the examiner does not explain anywhere in the 
opinion what specific symptomatology is the result of the 
service-connected disability, as differentiated from that 
which is the result of the nonservice-connected disability.  

Finally, and more importantly, the Board notes that a 
longitudinal view of the medical evidence establishes that 
the veteran's symptomatology appears to present a consistent 
progression from his first VA examination in March 1976.  At 
that time, he complained of lower back pain aggravated by 
standing and working, although he did not report symptoms of 
radiation.  However, radicular pain was initially reported in 
June 1982, by all reports prior to his first post-service 
industrial accident.  At this time, the examiner objectively 
observed the veteran to evidence scoliosis in the lumbar 
spine with concavity to the right, spasm in the paravertebral 
muscles, pain on percussion of the spinous processes of the 
lumbar spine, and limited range of motion in the lumbar 
spine.  Neurological testing results were within normal 
limits, but the right leg was found to be shorter than the 
left.  The examiner who conducted the February 2001 VA 
examination did not find it plausible to deny that the 
service injury was a factor in the ultimate degree of the 
veteran's lower back disability.  Yet, while the examiner 
concluded that the post-service industrial accidents caused 
the greater disability, notwithstanding, a specific parsing 
of these symptoms simply could not be accomplished.  And, in 
fact, the examiner noted his opinion that the greater 
disability was due to the postservice industrial injury 
residuals was based on the veteran's history rather than on 
specific physical findings.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board concludes that it is impossible, at this time, for 
the symptomatology of the veteran's back disorder to be 
divided into his service back disorder and post-service back 
disorder.  The Board finds that if the medical personnel 
cannot distinguish between the service-connected and 
nonservice connected symptomatology arising from the 
veteran's lower back disability in total, the Board also 
cannot distinguish it.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

It is the Board's judgment that, with consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and DeLuca v. Brown, 8 Vet. App. 205 
(1995), the disability picture presented by the veteran's 
service-connected lumbosacral spine with degenerative disc 
diseases warrants a 60 percent evaluation under Diagnostic 
Code 5293.  See 38 C.F.R. §§ 3.102, 4.7.  The veteran clearly 
demonstrates pronounced symptoms of intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy.

A higher evaluation could be warranted under the old criteria 
for ankylosis of the spine or residuals of fractured 
vertebrae with cord involvement.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (prior to 2003).  But the medical 
evidence does not show that the required manifestations are 
present.  First, the medical evidence does not show that the 
veteran's entire spine is fused-either by surgery or 
disease.  Second, while the medical evidence shows that the 
veteran sustained fracture to his T10 vertebrae and 
transverse processes as part of the inservice injury, there 
is no evidence of cord involvement.  Moreover, recent 
clinical findings have been consistently negative for 
vertebral fracture.  Hence, these criteria cannot apply.

Under the new criteria, a 100 percent evaluation could be 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  Again, as explained above, the 
medical evidence does not show that the veteran's entire 
spine is ankylosed, either by surgery or by disease.  Hence, 
this criteria cannot apply.

The Board has evaluated the veteran under the criteria in 
effect prior to 2003, as it finds that is most favorable to 
the veteran.  See  VAOPGCPREC 7-2003 (November 19, 2003), 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complains of pain upon 
motion, limited motion, weakness, loss of sensation, and 
inability to ambulate well without assistive devices, as well 
as other symptoms as reported by the examiners were 
considered in the level of impairment and loss of function 
attributed to his lower back disability.  The Board notes 
that these manifestations are contemplated in the evaluation 
already assigned for this disability.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

As noted above, the Board is remanding consideration of 
entitlement to an evaluation over and above the 60 percent 
that may be awarded pursuant to consideration of other 
diagnostic codes, including the structural abnormality of a 
shortened leg, and other neurological manifestations that are 
not prohibited under 38 C.F.R. § 4.14, in keeping with 
Esteban, supra, and will not further address that here.  

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected residuals of 
injury to the low back with myositis warrants a 60 percent 
evaluation.  

II.  TIDU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (2004).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In the present case, the evidence of record indicates that 
the veteran was in the military only a few months and 
attained no more than the rank of seaman recruit, and no MOS 
was identified.  He was injured seriously enough in a fall 
during basic training that he required hospitalization and 
was subsequently discharged from active duty.  Since his 
discharge from active service, he has worked as a laborer, 
farm hand, and security guard.  He sustained several post-
service industrial injuries to his back which required an 
attempted anterior lumbar fusion.  As discussed in detail in 
the preceding section, above, this treatment failed and, in 
June 1988, he was found to be unemployable by SSA due to back 
impairment.  These findings were confirmed in November 1991 
and April 1997 at which time obesity was added as a secondary 
diagnosis.  Documents obtained from SSA reflect that the 
veteran completed 8th grade prior to active service, and 
obtained his GED while in the service.  The veteran has no 
other specialized training or education.

Service connection is currently in effect for the residuals 
of low back injury with myositis, evaluated by this decision 
as 60 percent disabling.  The total combined rating is 60 
percent.

The Board has reviewed the entire record and finds that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Of significance 
in arriving at this finding are opinions by VA physicians 
dated in January1998 and February 2001 that find the veteran 
to be unemployable due to his lower back disability.  
However, the issue at that time was whether the symptoms 
causing his unemployability could be attributed to his 
service-connected residuals of low back injury with myositis 
of the lumbar spine, rather than nonservice connected disc 
deformity with L5-S1 nerve root compression.  The Board 
ultimately found, as demonstrated in the above discussion, 
that it was no longer possible to dissociate the service 
connected symptoms from the nonservice connected symptoms.  
See Mittleider, supra.  Accordingly, the Board evaluated all 
symptoms of the veteran's lower back disability as one 
disability and granted the maximum benefit allowed under 
Diagnostic Code 5293.  

In arriving at this conclusion, the Board gave significant 
weight to the opinion proffered in the February 2001 VA 
examination report, also quoted above, at length.  Having 
found that it is not possible to parse the nonservice 
connected lower back symptomatology from the service 
connected symptomatology for purposes of evaluated the 
severity of the veteran's lower back disability, it would be 
inconsistent and illogical to preserve a similar division in 
analysis of entitlement to TDIU.  Accordingly, the Board 
finds that the veteran is unemployable as a result of his 
lower back disability.  As the manifestations attributable to 
the service connected residuals of low back injury with 
myositis cannot be parsed from the nonservice connected 
residuals of disc deformity with L5-S1 nerve root 
compression, which has been found to be the result of post-
service industrial accidents, the Board will consider the 
impact on the veteran's employability of the lower back 
disability as a whole.  

The Board concludes that the veteran is therefore entitled to 
a total rating for compensation based on unemployability.


ORDER

A rating of 60 percent, and no greater, is awarded for the 
residuals of injury to the low back with myositis, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.
REMAND

First, in light of the decision above, the RO should inquire 
as to whether the veteran wishes to withdraw his appeal.  In 
light of Court's decision in AB, the Board will proceed with 
this matter. 

The Board notes that this case was remanded in August 2003 
for neurological examination to determine the nature and 
extent of the veteran's lower back disability.  The January 
2004 examination provides an inadequate basis upon which to 
determine whether an evaluation greater than 60 percent under 
the provision in the revised criteria that allows separate, 
combined evaluations for orthopedic and neurologic 
manifestations under 38 C.F.R. § 4.25, or whether the award 
of separate, compensable evaluations are otherwise 
appropriate pursuant to consideration of other diagnostic 
codes, including the structural abnormality of a shortened 
leg, and other neurological manifestations that are not 
prohibited under 38 C.F.R. § 4.14, in keeping with Esteban, 
supra.

The Board must also note that during the pendency of this 
claim, the regulations governing the evaluation of 
disabilities of the spine were revised.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-51458 
(August 27, 2003).

In the Board's opinion, further examination is required, to 
include all appropriate clinical testing and review of the 
claims file-to include VA and non-VA medical treatment 
records.  See 38 C.F.R. § 3.159(c)(4) (2004), and Stegall v. 
West, 11 Vet. App. 268 (1998) (A remand by the Court or Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders). 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

Despite the Board's granting of the veteran's TDIU claim, in 
light of the VCAA, the Court's decision in Stegall, the 
Board's prior remands of this case, and very recent single 
judge decisions issued by the Court, the Board believes that 
it is required to remand this case to the RO to address these 
issues, assuming that the veteran does not withdraw his 
appeal which, the Board believes, based on the Board's 
actions in this case, should be seriously considered by the 
veteran and his representative. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO, via the AMC, for 
the following development:

1.  The RO should contact the veteran and 
inquire as to whether the veteran wishes 
to withdraw his appeal to the Board.  The 
response of the veteran should be in 
writing.  In the veteran does not 
respond, or if he indicates that he 
wishes to proceed with the adjudication 
of this case, the actions cited below 
should be undertaken.  

2.  The RO should request that the 
veteran identify any and all additional 
non-VA and VA health care providers who 
treated him for his lower back 
disability.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request copies of any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records, accorded him at VA Medical 
Center (MC) in Dallas, Texas, and any 
other VAMC the veteran may identify, 
since January 2004.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should address the following 
matters:

?	Describe any current symptoms and 
manifestations attributed to his 
lower back to include any and all 
orthopedic, muscle, and neurological 
complaints.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all orthopedic, muscle, 
and neurological manifestations 
attributable to the lower back 
disability.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an evaluation greater than 
60 percent under the provision in the 
revised criteria that allows separate, 
combined evaluations for orthopedic and 
neurologic manifestations under 38 C.F.R. 
§ 4.25, and to entitlement to separate, 
compensable evaluations pursuant to 
consideration of other diagnostic codes, 
including the structural abnormality of a 
shortened leg, and other neurological 
manifestations that are not prohibited 
under 38 C.F.R. § 4.14, in keeping with 
Esteban, supra.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A.§§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


